       Case 1:19-cv-08345-MKV-DCF Document 52-2 Filed 06/17/20 Page 1 of 20




                MUTUAL RELEASE AND SETTLEMENT AGREEMENT

       This Mutual Release and Settlement Agreement (the "Agreement") is entered into on

May   !j__, 2016 between The A Star Group, Inc. d/b/a Timetrics ("A Star Group"), Samantha
Siva Kumaran ("Ms. Kumaran"), Northland Energy Trading lLC ("Northland Energy"), and

Hedge Solutions, Inc. ("Hedge"). A Star Group, Ms. Kumaran, Northland Energy Trading and

Hedge Solutions shall be known collectively as the "Parties." A Star Group and Ms. Kumaran

shall be known collectively as the "A Star Parties." Northland Energy Trading and Hedge

Solutions shall be known collectively as .:'Defendant."

        WHEREAS, throughout the time period between October 2011 through February 2015,

A Star Parties, Northland Energy Trading, and Hedge entered into a number of contracts (the

"Engagement Contracts") for trading floor risk audit and assessment of Northland's heating oil

trading portfolio, the validity of which contracts Defendant disputes;

        WHEREAS, on May 12, 2015, A Star Group filed suit against Northland Energy Trading

and Hedge in New York State Supreme Court, County of New York, designated case number

 651629/2015 and thereafter, on June 16, 2015, the New York State court action was removed by

 Defendant to United States District Court for the Southern District of New York, designated as

 case number 15-cv-04660 (the "Lawsuit");

         WHEREAS, A Star Group asserted claims of nonpayment and breach of contract against

 Defendant in the Lawsuit;

         WHEREAS, On June 22, 2015, Defendant answered and also asserted counterclaims

 against A Star Parties for fraudulent inducement, fraud, negligent misrepresentation, promissory

 estoppel, negligence, breach of contract, unjust enrichment, and breach of covenant of good faith

 and fair dealing; and
      Case 1:19-cv-08345-MKV-DCF Document 52-2 Filed 06/17/20 Page 2 of 20




       WHEREAS, the Parties have agreed to settle this dispute and all rights, whether under the

Engagement Contracts or in any other respect or otherwise related to the Lawsuit.

       NOW, THEREFORE, in consideration of the mutual promises and benefits m this

Agreement, the Parties agree as follows:

       1.       Payment: Northland Energy Trading and Hedge Solutions shall pay A Star Group

the sum total of NINETY THOUSAND DOLLARS ($ 90,000.00). Northland Energy Trading

and Hedge shall make payment by wire transfer to Conway & Conway as attorneys for A Star

Parties at the banking institution listed below:




        2.      Schedule of Payment: Northland Energy Trading and Hedge shall make the

 Payment to A Star Group shall be paid in accordance with the following:

        (i)
                                                           7cl~   ct~
                Thirty Thousand Dollars ($30,000.00)~ execution of this Agreement <>: \J
                                                                                              ·It
        (ii)    Fifteen Thousand Dollars ($15,000.00) to paid on or before July 15, 2016.-

        (iii)    Fifteen Thousand Dollars ($15,000.00) to be paid on or before October 15, 2016~
                                                   .                          h1. Ov--J}._,         . ' \/
        (iv)     Fifteen Thousand Dollars ($15,000.00) to be paid on or befor~-Jaw1ary 15, 2017.~
                                                                              '3).u.~-L.            D~
                                                                                                     \X"
         (v)     Fifteen Thousand Dollars ($15,000.00) to be paid on or before~h 15, 2017 ~ \Y'U


         3.      Payment of Funds to the Law Offices of James G. McCamey: In consideration of

 the amounts to be paid pursuant to this Agreement, the Parties acknowledge and agree that James

  G. McCamey Esq. ("Mr. McCamey"), A Star Group Parties' former attorney, has filed an

  attorney's lien for unpaid legal fees with the court on November 30, 2            Parties and

  McCamey agree that Ms. Kumaran shall pay the total amount of
                                                       2
             Case 1:19-cv-08345-MKV-DCF Document 52-2 Filed 06/17/20 Page 3 of 20




               4.      Mutual Release of Parties: The Parties hereby release, discharge and acquit each

        of the other Parties, and their predecessors, successors, legal representatives, employees,

        directors, officers, agents, attorneys, and their successors and assigns (including Richard Larkin,

        individually and in all other capacities), and each of them, of and from any and all claims, causes

        of action, claims for benefits, refunds of premiums, demands, losses, judgments, sums of money,

        rights, damages, liabilities, obligations, expenses, fees, and costs of any kind or nature

        whatsoever, whether known or unknown, which the Parties may have, or claims they may have

        had, or now has :or claims to have, from the beginning of the world to the date of this Agreement,

        including but not limited to any claims resulting from, arising out of, or connected, directly or

        indirectly, with all allegations and claims, express or implied, that the Parties asserted or could

        have asserted in the Lawsuit. The Parties agree that the Engagement Contracts are hereby

        terminated and of no further force and effect. The Parties agree, however, to the intellectual

        property and related provisions set forth on Exhibit A attached hereto and made a part hereof,
    .                                                                                                (J.,;,d.._ W'.A. {E.O..vt,+
~        which provisions shall survive. Despite such termination, Northland and Hedge represenx__flrnt

·        neither of them .has in their possession any Timetrics software that was involved in the Lawsuit

         (the "Timetrics Software"); they each agree that A Star Group owns the Timetrics Software, and
                                                          3
      Case 1:19-cv-08345-MKV-DCF Document 52-2 Filed 06/17/20 Page 4 of 20




hereby disclaim and shall not retain or assert any right, title and/or interest in and to the

Timetrics Software and they each agree not to use, duplicate, reverse engineer or otherwise

misappropriate any Timetrics Software and that they are not using and will not utilize in the

future any strategies learned from the trading recommendations from the Timetrics Software to

improve NT Parties trading or hedging revenues and/or any other consulting recommendations

provided by Timetrics under the Engagement Contracts to improve NT Parties' trading or

hedging revenues.

       5.      Dismissal of the Parties' Claims and Counterclaims: Contemporaneously with the

execution of this Agreement, counsel .for each of the Parties will execute and deliver to counsel

for the other Parties in the form attached hereto as Exhibit B, a stipulation dismissing claims

against other Parties in the Lawsuit with prejudice and without costs.

        6.     Default by Northland Energy Trading and Hedge Solutions: In the event that

 Defendant shall default in any payment as proscribed for hereinabove, and such default is not

 cured within ten (10) days of written notice to counsel for the defaulting party, then A Star

 Group shall be entitled to enter the executed Confession of Judgment in the form attached hereto

 as Exhibit C, with the Judgment Clerk of the Court, against Northland Energy Trading and

 Hedge Solutions for the unpaid amount together with interest at the statutory rate of 9% per

 annum and the taxable costs, disbursements, and reasonable attorneys fees in    ~ti.;;;~$):
 payment made by Northland Energy Trading and Hedge Solutions will be credited to them.         C&:i~

        7.      Not an Admission: The Parties to this Agreement recognize that any payments or       qfj
 agreements made pursuant to this Agreement are not an admission by any party of any liability

  or responsibility for, or of the correctness of any of the claims or counterclaims which were or

  could have been asserted by any party, which liability, responsibility and correctness is hereby


                                                  4
       Case 1:19-cv-08345-MKV-DCF Document 52-2 Filed 06/17/20 Page 5 of 20




expressly denied by each of the Parties, but are made for pm])oses of avoiding the costs of

litigation.

        8.     Confidentiality of this Agreement: The Parties expressly agree that they or their

agents will not, at any time, directly or indirectly, except as expressly authorized in writing by

the other Parties, publicize, divulge or disclose to any person, entity, or media representative, the

terms of this Agreement (other than the fact of settlement), except that the Parties may disclose

this Agreement to their legal advisor, financial advisor, and accountant to the extent necessary to

receive professional advice, and in response to any confidential RFP that requires disclosure of

past litigations may also disclose this Agreement to investors and potential investors insurance

providers and potential business partners, but only if such persons are expressly made aware of

this confidentiality provision and agree to be bound hereby, in addition to being obligated by law

 or professional ethical standards to maintain the confidentiality of such information or as

 required by law, regulation or legal process. Should any party, including the Parties, be required

 to release this Agreement or the information contained herein in response to a subpoena or order

 of a court of competent jurisdiction, it :shall give the other Parties reasonable advance written

 notice of any such proposed release. Any breach by any party of this covenant of confidentiality

 shall be a material breach of this Agreement, entitling the non-breaching party to recover

 damages.

          9.     Careful Review of Agreement and Understanding of Release: The Parties

 represent that they have carefully read this Agreement, and understand its terms and conditions

  without reservation. The Parties acknowledge that they have had ample opportunity to consult

  with legal counsel of their choice regarding this Agreement, they have not relied on any other

  representations or statements of the Parties or their legal counsel with respect to the subject

  matter of this Agreement, and understand that this is a FULL, COMPLETE and FINAL release
                                                 5
      Case 1:19-cv-08345-MKV-DCF Document 52-2 Filed 06/17/20 Page 6 of 20




relinquishing and releasing all claims the Parties have or may have against one another as

described in this this Agreement. The Parties further acknowledge that no party is warranting or

representing any tax consequences of this Agreement, and that all Parties are relying on their

own legal and/or tax advisors and not the other Parties in that regard.

       10.     Entire Agreement: Each of the undersigned Parties acknowledges and agrees that

except as specifically set forth in this Agreement no representations have been made or relied

upon and no other promises or agreements have been made by any of them or by any person

acting for or on their behalf in connection with the subject matter of this Agreement.

        11.    Binding Effect: This Agreement shall be binding upon and shall insure to the

benefit of the Parties, their respective heirs, beneficiaries, personal representatives, successors,

and assigns.

        12.     No Oral Modification:        This Agreement cannot be modified, amended,

supplemented, or otherwise changed except by a writing signed by the Parties hereto. The

 Parties expressly intend and agree that there shall be no exceptions to this "oral modification"

 clause, including, but not limited to, any present or future claims of partial performance or

 equitable estoppel.

         13.    Further Assurances: Each party agrees to take such further action and to execute

 such further and additional documents, instruments and writings as may be reasonably necessary

 or required by law for the purpose of fully effectuating the terms and provisions of this

 Agreement including the execution and filing of the Stipulation of Dismissal with prejudice.

         14.     Signature Binding: The execution of this Agreement and the transmission thereof

 by facsimile or electronic mail shall be binding on the party signing and transmitting same by

 facsimile or electronic mail fully and to the same extent as if a counterpart of this Agreement

 bearing such party's original signature has been delivered.
                                                   6
      Case 1:19-cv-08345-MKV-DCF Document 52-2 Filed 06/17/20 Page 7 of 20




       15.    Governing Law: This Agreement shall be governed by the laws of the State of

New York. Any dispute arising out of this Agreement shall also be governed by the laws of the

State of New York.

       16.     Choice of Forum: In the event of a breach of this Agreement or any other dispute

arising out of this Agreement, the Parties agree that such dispute shall be resolved through a

court of competent jurisdiction in the state of New York.

THE A STAR GROUP, INC.
By:



A-~
  amtha Siva Kumaran
                                                      5-l '2. - 20 { r,,
                                                      Date


                                                       S-1t--2otb
         a Siva Kumaran, Individually                 Date


 NORTHLAND ENERGY TRADING, LLC
 By:


                                                      J:9~~/lp
                                                       Date


 HEDGE SOLUTIONS, INC.
 By:




                                                             s-\i---\)o
                                                        Date


                                                  7
        Case 1:19-cv-08345-MKV-DCF Document 52-2 Filed 06/17/20 Page 8 of 20
I '




                                              EXHIBIT A
                                   Intellectual Property Provisions
      1. POSSESSION AND OWNERSHIP OF RESPECTIVE INTELLECTUAL
      PROPERTY RIGHTS.
      1.1 Possession and Ownership of Timetrics Software. Northland and Hedge (sometimes
      hereinafter collectively called the "NT Parties") represent that neither of them has
      possession of any "Timetrics Software." "Timetrics Software" means all Timetrics (i)
      computer software, (including web·enabled versions), firmware, hardware, technology,
      systems, programs, source code, object code, visual basic code, sql code, C++ code,
      parallelization, data reception, information feeds, models, analytical tools, processes, and
      trading models and Related Works (ii) any trading or hedging results from Timetrics
      computer software, in whole or in part, or trading or hedging recommendations from
      Timetrics computer software, in whole or in part, hedging and procurement
      recommendations, from Timetrics computer software, in whole or in part, and all
      software recommendations from Timetrics computer software, in whole or in part, for the
       improvement of portfolio returns, (iii) arbitrage models, alerts, triggers, directives, visual
       displays, forecasts, signals, messages, databases, methods, applications, API' s, software,
       methodologies, metrics, measures, media, files, information, worksheets, instructions,
       manuals, demonstration materials, reports and documentation, lists of modules, technical
       manuals, training materials, specifications, marketed, developed or indevelopment by
       Timetrics including but not limited to the Timetrics' software's functional attributes,
       updates, results from the Timetrics' software, Timetrics' procedures, Timetrics' routines,
       Timetrics' related developments, Timetrics' software, in whole or in part, design, input
        screens, output screens, algorithms, reports, graphs, decision support methods,
        capabilities, visual expressions, Timetrics' ideas, Timetrics' pricing modules, features,
        parameterization, design, user·interfaces, database structure and format, data formats,
        computer code, data manipulation and analysis, reporting outputs, dashboards, pricing,
        Timetrics' approaches, Timetrics' methodologies, Timetrics' formulae, mathematics,
        techniques, text, graphics, analytical processes and methods, intellectual property,
        trademarks, trade secrets, Timetrics' knowledge, Timetrics' know-how, application,
        technology, graphical user interfaces (GUI's), schematics, techniques, development tools,
        design, reports formats, procedures for the valuation of financial and physical
        instruments; deals and products, not limited to energy deals, methodology and techniques
         for the computation and mitigation of risks, including but not limited to business risks,
         market, volumetric, credit risks, liquidity risks, strategic risks, supply chain risks, option
         portfolio risks, procurement risks, commodity chain risks and operational risks and other
         risk management strategies, output of software, descriptions, lists of components and
         modules, and any other associated material, information or documentation, in whatever
         form, (including backup copies of any of the foregoing, all of which may include the
         proprietary and trade secret application and use of public domain information.



        1
      Case 1:19-cv-08345-MKV-DCF Document 52-2 Filed 06/17/20 Page 9 of 20




 "Related Works" shall mean any updates, enhancements, adaptations, components, parts,
upgrades, improvements, modifications, revisions, copies, and changes made to the
Timetrics Software, including without limitation (i) any copies (in whole or in part) or
adaptations made by Northland, Hedge, Timetrics or any third party and; fii) any
translation, copy, abridgment, revision or other form in which an existing work may be
recast, transformed or adapted, (iii) duplications, excerpts, critiques, sub-reports, and
copies (in whole or in part) made (including those made by Northland or Hedge or third
party) which may be incorporated into internal correspondence, documents, property,
software, spreadsheets, models, systems, (and/or a third party's systems), models,
databases, reports, or other property, and; (iv) all forms of changes or revisions made to
the Timetrics Software, including without limitation changes to the object code, source
code, algorithms, reports and output, of any modifications, customizations, updates, error
corrections, enhancements, patches, changes, revisions, additional features, new reports,
 design changes, bug fixes, new releases, or other updates of or to the Timetrics Software;
 and (v) new material derived from the Timetrics Software, or modifications made for the
 application and use with other products, deals and commodities.
 1.2 Ownership. The NT Parties agree that Timetrics and/or its licensors, vendors,
 affiliates, or suppliers shall own and retain all the sole and exclusive right, (including
 copyright), title and interest in and to all Timetrics Software, throughout the world and in
 perpetuity. The NT Parties acknowledge and agree that at no time did Timetrics grant or
  imply a transfer of rights, ownership, title or interest in any manner whatsoever, to the
  Timetrics Software to the NT Parties. All inventions (including discoveries, ideas, or
  improvements, whether patentable or not), which are conceived or made and are derived
  or result from or in any way utilize any Timetrics Software, shall belong to Timetrics.
  Timetrics shall have the sole and exclusive right to use, alter, maintain, enhance or
. otherwise modify the Timetrics Software. All rights, title and interest in and to the
  Timetrics Software are hereby expressly reserved. Nothing contained herein or in any
   prior agreement shall be construed as (a) granting or implying any transfer ofrights, title
   or interest to Northland or Hedge in the Timetrics Software or (b) precluding or limiting
   in any way the right of Timetrics to provide services or goods (including Timetrics
   Software) of any kind or nature whatsoever to any person or entity as Timetrics in its sole
   discretion deems appropriate. Timetrics shall retain the right and be entitled to market,
   use, sell, assign, transfer, and/or otherwise provide rights relating to the Timetrics
   Software (whether in whole or in part) to any third party for any purpose free from any
   claim of the NT Parties and without any obligation to NT Parties whatsoever. The NT
   Par.ties each will not act or fail to act in any manner inconsistent with such rights, title
    and ownership.


  1.3 Confidential and Proprietary. The NT Parties acknowledge and agree that
  Timetrics Software constitutes trade secrets and/or copyrighted material and shall be
  considered without exception confidential and/or proprietary Information of Timetrics


  2
        Case 1:19-cv-08345-MKV-DCF Document 52-2 Filed 06/17/20 Page 10 of 20
I'




     and/or its licensors. The NT Parties acknowledge and agree that any tangible or
     intangible embodiments of Timetrics Software and/or Timetrics' Confidential
     Information that may be generated or created by Northland or Hedge or any third party,
     or that is derived or result from or in any way utilizes the Timetrics Software, whether or
     not acquired or created by Northland or Hedge or any third party, either pursuant to or in
     violation of this release, shall be and/or become the sole and exclusive property of
     Timetrics, and fully subject to the obligation of confidence and other restrictions set forth
     hereunder, and the NT Parties hereby irrevocably assign to Timetrics in perpetuity all
     rights of all kind and character in or arising out of the foregoing, to the extent where
     Timetrics does not already own such rights.
     1.4 Northland and Hedge's Pre-existing Intellectual Property and Customer Lists
     Timetrics acknowledges that prior to any relationship between Northland, Hedge and
     Timetrics, Northland and Hedge had developed their own hedging process for customer
     sales, business methods and customer lists ("Pre-Existing Northland and Hedge
     Property"). Northland and Hedge shall retain the right to use or market any of its Pre-
     Existing Northland and Hedge Property for any purpose, without obligation of any kind
     to Timetrics.

     1.5 General Restrictions: The NT Parties agree that, their license, use and access to the
     Timetrics Software shall be expressly subject to the following restrictions and the NT
     Parties agree that they shall not directly or indirectly ( and will not permit any third party
     to): (i) post, distribute, resell, license, publish, broadcast, display, time-share, rent, lease,
     sublicense, lend, commercially exploit, or otherwise transfer the Timetrics Software or
     information related to the Timetrics Software (including but not limited to posting in any
     public forum such print, the internet, any form of newsletter, radio or television or via a
     third person), or any copy thereof, in whole or in party to any third party; (ii) integrate or
     incorporate Timetrics Software into any third party's system or; use Timetrics Software
     as a basis of design to make recommendations to any third party's system to modify or
      enhance a third party's products; (iii) shall not copy or disclose or reveal the intellectual
      property including but not limited to the features, functionality, methodologies, design
      and architecture of the Timetrics Software, to any third party and/or competitor of
      Timetrics (such as for integration into any third party's system or as the basis of any
      recommendation to any third party to modify or enhance its products or services); (iv)
      take any action that would cause the Timetrics Software, to be placed in the public
      domain; or take any action that would otherwise encumber the Timetrics Software; (v)
      access, use, broadcast, commercially exploit, sell or distribute the Timetrics Software (or
      any portion thereof) or any rights, for any services or third party services beyond the
      scope specified in this Agreement, including without limitation providing such access or
      use on a service bureau basis, facilities management, third party testing facility ,
       outsourcing or any other operation of similar purposes as the above; (vi) they may not,
       translate, rent, lease, sell, sublicense, loan, resell for profit, distribute, time-share or create
       any the Timetrics Software or any portion thereof; (vii) shall not interfere in Timetrics
       provision of services; (viii) shall not publish or disclose any trading results or trading
       improvements from the Timetrics Software.


       3
  Case 1:19-cv-08345-MKV-DCF Document 52-2 Filed 06/17/20 Page 11 of 20




2.1 Internal Restrictions: The NT Parties agree that, they shall not directly or indirectly
(and will not permit any third party to): (i) use Timetrics Software with any other
equipment, firmware or hardware other than that provided by Timetrics; (ii) use
Timetrics Software as a basis of design to internally develop (or have a third party
develop), duplicate, improve or create similar models, systems, spreadsheets or databases
(including developing, modifying, improving or enhancing the NT Parties' Systems); (iii)
copy, modify, adapt, improve, enhance, translate, mimic, create Related Works, create or
develop duplicate models or applications based on the Timetrics Software (or any portion
thereof), or create, enhance, make improvements to or otherwise modify any part of the
models, systems, spreadsheets, databases, oi- the NT Parties' Systems to be similar to the
expression (in whole or in part) of the Timetrics Software; (iv) make error corrections to
 or otherwise modify, adapt the screens, reports, calculations or any other part of the
 Timetrics Software (in whole or in part) and/or create alternative or abridged versions of
 the Timetrics Software that would be considered Related Works of the Timetrics
 Software; and (v) refer to, obtain guidance from or otherwise use any of the Timetrics
 Software as part of an effort to develop a model, spreadsheet, or program having any
 functional attributes, visual expressions, analytic components or other features similar to
 those of the Timetrics Software.
2.2 No Reverse Engineering: The NT Parties agree that, they shall not directly or
indirectly (and will not permit any third party to): (i) modify, reverse engineer, re-create,
back-into, disassemble, decrypt or decompile the Timetrics Software, including without
limitation from the results, output and reports or any portion thereof and shall not
otherwise attempt to discover the source code, formulae, algorithms, trading "processes",
methodologies, or techniques or reduce to human perceivable or re-usable form, or
otherwise reduce to human-readable form, the underlying ideas, mathematics, formulae,
expressions, database structure, and codes, user interface techniques or algorithms of the
Timetrics Software by any means whatsoever, directly or indirectly, or disclose any of
the foregoing; (ii) create or re-create, any part of the mechanics of the source program for
 the Timetrics Software (including in spreadsheet or access format) from the information
 made available hereunder to the NT Parties, by reverse compiling or duplicating the
 reporting and analysis formats, disassembling or otherwise, attempting to work
 backwards to arrive at a similar solution; (iii) attempt to validate the results of the
 Timetrics Software by re-creating the calculations, formulae, trading techniques,
 algorithms, expressly without Timetrics' consent or independently from using the
 Timetrics Software (iv) utilize the Timetrics Software for other applications within the
  company or copy or mimic the software (in functionality, design, reporting and layout,
  database architecture or spreadsheet templates) for any other uses or applications within
  the company.
  MUTUAL CONFIDENTIAL RELEASE
  3.1 Confidential Information: Each Party (each a "Discloser") agrees that prior to,
  during and after the Engagement Contracts for the limited purpose of their business


  4
  Case 1:19-cv-08345-MKV-DCF Document 52-2 Filed 06/17/20 Page 12 of 20




relationship they have given, discussed or disclosed to the other Party (each a
"Recipient") direct or indirect access to certain Confidential Information (defined below)
and each Party desires to assure the continued confidentiality of its Confidential
Information made available to the other Party. "Confidential Information" means all
information and my idea in whatever form, including without limitation tangible or
intangible, oral, visually, written, electronic, graphic, machine recognizable, and/or
sample form, whether disclosed to or learned by Recipient pertaining in any manner to
the business of Discloser or to Discloser's clients, affiliates, licensors suppliers,
consultants, or business associates, unless it is proven by written evidence that (i) the
information is or becomes publicly known through lawful means and through no
 wrongful act or omission of Recipient or its representatives or employees; (ii) the
 information was rightfully in Recipient's possession or part of Recipient's general
 knowledge prior to exploring the possibility of a business transaction of mutual interest;
 or (iii) the information is disclosed to Recipient without confidential or proprietary
 restriction by a third party who rightfully possesses the information (without confidential
 or proprietary restriction) and did not learn of it, directly or indirectly, from Licensee.
Confidential Infonnation includes without limitation (i) Tirnetrics Software, Northland
and Hedge Pre-E:dsting Property, all trades, trading recommendations, trading results,
IM's and emails, broker statements, presentations, reports, analysis, results,
recommendations, all work product generated by Timetrics and any information during
the course of the Engagement Contracts that were transmitted from one party to the other;
(ii) information, i:leas and materials about the terms and conditions of all engagement
letters, including all statements of work, pricing, license fees, discounts, incentive
compensations, tiading royalties, baselines, payments, terms and conditions of the
software license agreements, and any other items defined as confidential, or supplied as
information by Discloser to Recipient; (iii) information, ideas and materials of a business
nature including :mt not limited to all financial information, revenues, profits, losses,
costs, expenses, products, discounts, suppliers, pricing, rates, purchasing, marketing,
 sales, operations, forecasts, accounting data, financial statements, broker statements,
 financial analysis, assets, liabilities, customers, customer lists, clients, employees and
 salaries, incentive fees, trading royalties, investor relations, investor returns, partnership
 agreements, corpcrate structures, subcontractors, contracts, contract terms, product lists,
 product placements, business methods, consulting businesses, consulting plans,
 consulting business models, marketing plans and ideas, marketing literature, consultant
 rates, business plans and drafts, affiliated companies, strategies, markets, proposals, case
 studies, research, plans, marketing and sales plans and forecasts, business and financial
 plans and forecas:s; (iv) information, ideas or materials of a technical or creative nature,
  all general risk 2dvisory, energy risk management methods or other energy advisory
  generally used in their respective consulting businesses, business models and trading
  strategies; (v) information, ideas and materials of a prospective nature including but not
  limited to plans for future development and new product concepts, designs and
  specifications, proposals, release schedules, software plans, software plans, product
  development plans, prospective or unannounced products, prospective customers, draft
  customer lists, research and development, research and development results, research
  notes, product plans, prospective patent or trademark applications, product pricing

  5
   Case 1:19-cv-08345-MKV-DCF Document 52-2 Filed 06/17/20 Page 13 of 20




structure, prospective customers, RFP responses; (vi) all documents, materials, emails,
correspondence, instant messages, books, papers, drawings, models, plans, contracts,
maps, lists, manuals, records, workplans, schematics, specifications, literature, blueprints,
reports, research, notes, hand-written examples, spreadsheet examples, presentations,
sketches and other data or information of any kind and description, including electronic
data recorded or retrieved by any means (including copies thereof, in whole or in part).


3.2 Non-Disclosure and Limited Use: Recipient shall hold all Confidential Information
in strict confidence and shall not disclose any Confidential Information to any third party.
Recipient shall take all reasonable measures (and no less than the same as used to protect
its own confidential and proprietary information, and in no event less than reasonable
care) to protect the confidentiality and avoid the unauthorized use, disclosure,
publication, o.r dissemination of Confidential Information. Recipient agrees that it shall
not use the Confidential Information for its own benefit or for any purpose. No copies of
 Confidential Information may be made unless approved in writing by Disclosing Party.
 Recipient agrees that it shall not, either directly or indirectly, verbally or otherwise,
 disclose or make available in any form, to any third party any Confidential Information
 without the advance written consent of the Disclosing Party. Recipient shall disclose
 ConfidentiaUnformation only to employees who need to know such information and who
 have signed agreements that obligate them to refrain from disclosing that Confidential
 Information. This confidentiality obligation shall continue in perpetuity (or until such
 date as the Disclosing Party releases Recipient of said obligations in writing). Recipient
 shall assume liability for any use or disclosure of Confidential Information by its
 employees, servants, or any other party that obtains access to such Confidential
 Information ~y or through Disclosing Party.
 3.3 Forced Disclosure: If Recipient is ordered by a court or another governmental body
 of competent jurisdiction to disclose Confidential Information ("Forced Disclosure"),
 then Recipient shall be permitted to disclose the portion of Confidential Information if
 ordered or required under law, solely and expressly provided that Recipient complies
 with the following requirements: (i) Recipient shall promptly notify Discloser of the
 order or request by the most expeditious possible means, (and at least ten ( 10) business
 days before such disclosure) and forward to Discloser exact copies of the questions and
  requests for information being asked; (ii) Recipient shall use all its best efforts (and no
  less than the same effort used to protect its own Confidential Information) to obtain a
  sealing order or protective order around the Confidential Information (iii) Recipient shall
  join or agree (or at a minimum shall not oppose) any further motions or similar request by
  Discloser for an order protecting the confidentiality of the Confidential Information,
  including joining or agreeing to (or not opposing to) a motion for leave to intervene by
  Discloser; (iv) Recipient shall at its own cost, identify and mark any Confidential
   Information disclosed as Trade Secrets, Proprietary and Confidential of Discloser and
   pursue all available means of maintaining the Confidentiality of this material as governed
   by law, including but not limited to securing a protective order around the materials; and
   (vi) without relieving Recipient of any of its obligations hereunder, Recipient shall not


  6
  Case 1:19-cv-08345-MKV-DCF Document 52-2 Filed 06/17/20 Page 14 of 20




interfere or prohibit Discloser from seeking a protective order (and/or temporary
restraining order) regarding the disclosure of Confidential Information and other relief in
any disclosure of its Confidential Infonnation as outlined in the confidentiality provisions
included herein or as permitted by law. In any case, Recipient will (a) disclose only that
portion of the Confidential Information which Recipient's legal counsel advises is
required to be disclosed, (b) use all necessary and best efforts to ensure that such
Confidential Information is treated confidentially, and use all best efforts to require the
receiving party sign a Non-Disclosure Agreement directly with Discloser (with copies of
NDA's being supplied promptly from Recipient) and (c) notify Discloser promptly of the
 items of Confidential Information to be disclosed, and (d) comply with all other
 disclosure restrictions within this Agreement. Further Recipient shall assume liability for
 any unauthorized disclosure or misuse of any Confidential Information disclosed under
 this paragraph, which is not in compliance with the provisions hereunder.

4. NO OTHER TITLE
The NT Parties acknowledge and agree that they, the NT Parties, do not have title to or
ownership of the Timetrics Software (or any part thereof), or rights to use Timetrics
Software (or any part thereof). Timetrics acknowledges that it does not have title to or
ownership of Northland and Hedge's Pre-Existing Property.
5. BRANDING AND PROPRIETARY NOTICES
The NT Parties agree to respect and not to remove, delete, obliterate, obstruct, conceal,
manipulate, modify, hide, move, alter, remove, destroy or cancel from view any (i) icon,
image or text that represents the company name of Timetrics, any derivation thereof, or
any icon, image, or text that is likely to be confused with the same or; (ii) any copyright,
trademark, logos, confidentiality or other proprietary notice, legends or markings of
Timetrics appearing on any of the reports, Timetrics Software, accompanying written
materials and documentations, and to reproduce and include same on each copy of the
above. The NT Parties agree not to remove the Timetrics logos and proprietary name
headings and confidentiality notice on reports (and all copies thereof, whether in whole or
 in part). The NT Parties further agree to reproduce all such notices on copies or portions
 or modified versions thereof and any derivative copies of reports. All representations to
 the company name Timetrics must remain as originally distributed, regardless of the
 presence or absence of a trademark, copyright, or other intellectual property symbol or
 notice requirement.
 6.1 TRADEMARKS
 The NT Parties acknowledge that Timetrics is the exclusive owner of all right, title and
 interest to Timetrics' trademarks, service marks, logos and/or trade names. NT Parties
 shall at any time thereafter challenge or cause to be challenged that validity of Timetrics'
 trademarks service marks and logos and/or trade names. The NT Parties shall not at
 anytime and in perpetuity file an application to register any name, mark or domain name
 that is confusingly similar to Timetrics' trademarks, service marks, logos or tradenames.


  7
 Case 1:19-cv-08345-MKV-DCF Document 52-2 Filed 06/17/20 Page 15 of 20




The NT Parties agree that this release does not confer any right of ownership to NT
Parties in Timetrics trademarks, service marks or logos or trade names.
The NT Parties shall not adversely affect Timetrics intellectual property rights and use of
Timetrics trademarks.
7 .1 PATENTS NT Parties agree that they shall not interfere with or prohibit Timetrics
from pursuing patents in or to its Timetrics Software. NT Parties understands that
Timetrics Software, may be subject to patent protection in the future and/or shall be
covered under patent law under Patent Act, Title 35 U.S.C. The NT Parties further agree
that Timetrics may elect at its sole option to file patents on any of its Timetrics Software,
including but not limited to any trade secrets, ideas, trading strategies, metrics, triggers,
risk modules, techniques, reports, GUis, designs, algorithms, strategies, approaches,
processes, formulae or methodologies. The rights granted to the NT Parties under this
Agreement do not construe or imply, in any part, or in any manner any interference of
joint claim in the patents (and ideas conceived hereunder by Timetrics) and all
 intellectual property, including without limitation, designs, algorithms, metrics, ideas,
 triggers, risk modules, formulae, reports, GUI's, techniques, processes, formulae,
 approaches and/or methodologies which are patentable are the sole ownership of
 Timetrics and/or its owners.
 8. INDEMNIFICATION
 8.1 NT Parties shall indemnify, defend and hold harmless Timetrics and/or its owners,
 employees, representatives, officers, directors, agents, affiliates, licensors, contractors,
 distributors, consultants, associated corporations, programmers, associated and affiliated
 entities, software providers, vendors, suppliers and any other Resource and collectively
 their respective owners, directors, officers, partners, agents, representatives, contractors,
 personnel and employees of each of the foregoing (collectively, the "Indemnified
 Parties") from and against any third party claims, demands, causes of action, Losses, and
 any liabilities, damages or expenses whatsoever, arising out of, or relating to in any
 manner from (i) the NT Parties' use of Timetrics Software hereunder, the services or any
 work product of Timetrics. in whole or in part, (including without limitation its use with
 its retail customers, risk oversight, external regulators or any investigation or proceeding
  arising therefrom); (ii) the NT Parties' failure to comply with any rnle. law or regulation
  and under the Laws and/or any investigation or hearing thereof; (iii) anv misuse or
  adaptation of the Timetrics Software {not performed bv Timetrics) that infringes upon
  any third party intellectual property rights; (iv) any unlawful use to which NT Pat1ies puts
  the Timetrics Software; or (v) any business transaction or trade contemplated bv NT
  Parties related to the use of or results from the Timetrics Software, Timetrics' services or
  engagements, or any regulatorv investigation or proceeding arising therefrom.
 The foregoing indemnifications shall apply to and against anv losses. claims. demands.
 suits. damages, costs. fees and expenses. including but not limited to Timetrics' then-
 current hourly fees for time incurred, current software License Fees, government
 investigations, regulatory requirements. liabilities (or actions in respect thereof). joint or

  8
  Case 1:19-cv-08345-MKV-DCF Document 52-2 Filed 06/17/20 Page 16 of 20




several, and all other related costs including reasonable attorneys fees ( collectivelv
"Losses") relating to, arising in any manner from, or based upon. the foregoing claims.

8.2 The Indemnified Parties will have the sole right to conduct the defense of any such
claim or action referred to in Section 8.1 and all negotiations for its settlement or
compromise unless otherwise agreed to in writing, as provided herein,. NT Parties, shall
after receiving notice of any such proceeding, immediately provide notice to the
Indemnified Parties, so that the Indemnified Parties may (without further notice to the NT
Parties) retain counsel and undertake the defense, compromise, or settlement of such
claim or action at the expense of the NT Parties.

8.3 NT Parties will also promptly reimburse any Indemnified Party for all Losses and
expenses (including without limitation Timetrics' hourly fees, Saas License Fees,
disbursements, travel expenses and charges of legal counsel) as incurred, in connection
with the investigation of, preparation for or defense of any pending or threatened claim
relating to, arising in any manner from, or based upon the aforementioned causes in
Section 8.1. The Indemnified Parties shall have the right to retain its own counsel to
assist in the defense of such claims, losses, suits, liabilities, investigations, actions
(pending, threatened or otherwise) and NT Parties agrees to give Timetrics' legal
counsel full access to any and all information pertaining to the Timetrics in the
aforementioned claims and actions and the right to participate in the defense of any such
claims or investigations.


9 REGULATORY OVERSIGHT.

 9.1 NT Parties agrees to notify Timetrics promptly of any request received by NT Parties
 from any court, government entity or applicable regulatory authority or third party action
 with respect to the services, work product or license of Timetrics Software hereunder
 and/or any other Timetrics' advice, work product, trading strategies, risk reports,
 financial statements, or any related document,.
 9.2 If Timetrics is required by law, pursuant to government regulation, subpoena, or other
 legal process, governmental order pursuant to any statutory authority, or a public
 oversight board in respect of reporting issuers pursuant to any contractual or statutory
 authority, or is requested by NT Parties to participate in any of the foregoing collectively
 ("Regulatory /Third Party Process") or is requested or required to produce documents or
 personnel as witnesses arising out of the services, work product or license of Timetrics
 Software and Timetrics is not a party to such proceedings, NT Parties shall indemnify
 Timetrics for its involvement in any such proceedings and reimburse Timetrics for all
 Losses, including without limitation reimbursement of its time spent at hourly fees at
  standard billing rates for professional time and expenses, current software License Fees,
  reasonable legal fees, incurred in responding to any such proceedings or requests, as an
  express condition of Timetrics being able to participate in any such proceeding. For
  purposes of this Section it is exprcsslv agreed that the term "Timetrics" shall include its
  Indemnified Pai1ies.

  9
      Case 1:19-cv-08345-MKV-DCF Document 52-2 Filed 06/17/20 Page 17 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
THE A STAR GROUP, INC. d/b/a
TIMETRICS,

      Plaintiff and Counterclaim Defendant,
                                                            Civil Action No. 1: 15-cv-04660
-against-
                                                         STIPULATION OF DISMISSAL WITH
NORTHLAND ENERGY TRADING, LLC                            PREJUDICE AND WITHOUT COSTS
and HEDGE SOLUTIONS, INC.,

      Defendants and Counterclaim Plaintiffs

-against-

SAMANTHA SIVA KUMARAN,

          Counterclaim Defendant




           Plaintiff and Counterclaim Defendant The A Star Group, Inc. d/b/a Timetrics, Defendants

and Counterclaim Plaintiffs Northland Energy Trading, LLC and Hedge Solutions, Inc., and

Counterclaim Defendant Samantha Siva Kumaran, by and through their respective counsel,

hereby dismiss this action, including all claims and counterclaims, with prejudice and without

 costs.

 Dated:                                            Respectfully Submitted,


                                                   ls/Kevin P. Conway
                                                   Kevin P. Conway, Esq.
                                                   Conway & Conway
                                                   122 East 42 nd Street, Suite 1612
                                                   New York, NY 10168
                                                   (212) 938-1080
                                                   kpc@conway-conway.com


                                                   Attorneys for Plaintiff The A Star Group, Inc.
                                                   d/b/a/ Timetrics




                                        fj:_   'f-/1- l(J I t
    Case 1:19-cv-08345-MKV-DCF Document 52-2 Filed 06/17/20 Page 18 of 20




                                  Isl George F. Bums
                                  George F. Bums, Esq.
                                  Meredith C. Eilers, Esq.
                                  Bernstein Shur Sawyer & Nelson
                                  100 Middle St./P.O. Box 9729
                                  Portland, ME 041054-5029
                                  (207) 228-71081(207) 774-1127 (fax)
                                  gburns@bernsteinshur.com
                                  meilers@bernsteinshur.com


                                  Attorneys for Defendant Northland Energy Trading,
                                  LLC and Hedge Solutions, Inc.

Date:
        ----------
      Case 1:19-cv-08345-MKV-DCF Document 52-2 Filed 06/17/20 Page 19 of 20




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK
-------------------------------------------------~-------------------------------X


  THE A STAR GROUP, INC.          ~ ~
  d/b/a TIMETRICS, and SAMANTHA KUM~,i

                                                                                          AFFIDAVIT OF
                                                                                          CONFESSION OF
                                                                                          JUDGMENT

                                            Plaintiffs,

                           -against-

  NORTHLAND ENERGY TRADING, LLC
  and HEDGE SOLUTIONS, INC.,


                                             Defendants.
 ---------------------------------------------------------------------------------X

 STATE OF NEW YORK                  )
                                    :SS
 NEW YORK COUNTY                    )


          The Defendants Northland Energy Trading, LLC and Hedge Solutions, Inc., hereby
                                                                  \.-~
 confess judgment herein, and authorize entry the€}f in the sum of Ninety Thousand Dollars

 ($90,000.00), less any payments made pursuant to the Mutual Release and Settlement

 Agreement, executed by both parties with an effective date of May                   +·   2016 ("Agreement"), in

 the event that they default on timely payments required in the Agreement, and such default is not

 cured within ten (10) business days written notice.

          This Confession of Judgment is for a debt justly due to Plaintiff A Star Group, Inc.

  arising from the settlement of a litigation before the United States District Court for the Southern




                                                                          C
     Case 1:19-cv-08345-MKV-DCF Document 52-2 Filed 06/17/20 Page 20 of 20




District of New York captioned, The A Star Group, Inc. v. Northland Energy Trading, LLC et al,

Case No. 15-cv-04660.



WARNING-BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND
COURT TRIAL. IF YOU DO NOT PAY ON TIME, A COURT mDGMENT MAY BE
TAKEN AGAINST YOU WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF ·
A COURT CAN BE USED TO COLLECT FROM YOU REGARDLESS OF ANY CLAIMS
YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED GOODS,
FAULTY GOODS, FAILURE OF HIS PART TO COMPLY WITH THE AGREEMENT, OR
ANY OTHER CLAUSE.




                                                    NORTHLAND ENERGY TRADING, LLC




                                                    Richard Larkin


                                                    HEDGE SOLUTIONS, INC.



                                                    ~~~
                            7f
                                                    Richararkin

 Sworn to before me this
 day of M fl-   71      ,20   I   .




                                                2
